Citation Nr: 1429965	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and chronic adjustment disorder with depression and anxiety.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to June 1975.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his PTSD is a result of a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claim of entitlement to service connection for an acquired psychiatric disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 



II. Service Connection

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If a PTSD claim is based on an in-service personal trauma, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for personally transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3). 

Resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran has PTSD as a result of his reported in-service stressor.  The Veteran contends he currently suffers from PTSD as a result of daily verbal and physical harassment due to his race, which included being hung over the side of a ship.  The Veteran's treating psychologist has diagnosed PTSD and a June 2012 VA examiner has diagnosed chronic adjustment disorder with depression and anxiety.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As the Veteran is actually being treated for PTSD, the Board finds that the Veteran has a current diagnosis of PTSD in regards to this claim.  
In addition, the Board determines that it is at least as likely as not that the Veteran's claimed in-service stressor occurred.  Service records reveal that the Veteran was absent without leave for eight days in May 1975, missing a ship's movement as a result.  Upon his return he reported to the chaplain who advised him to see the Medical Officer.  The Veteran was noted to have been having adjustment problems and was determined to have an immature personality.  He was then discharged under honorable conditions.  Prior to these events, he had been described as a good worker.  The Board finds that this evidence constitutes credible supporting documentation for his assertions that he experienced harassment and a personal assault in service. 

The June 2012 VA examiner opined that the Veteran's chronic adjustment disorder is at least as likely as not the result of or caused by the in-service personal assault.  In addition, the Veteran has submitted September 2010 and January 2011 opinions from his VA treating psychologist who stated that he meets the diagnostic criteria for PTSD and that the PTSD resulted from trauma he experienced while in the Navy.  

It is important to point out at this juncture that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Based on the above, the Board finds that the evidence is in relative equipoise.  Thus, when resolving all doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of PTSD as a result of a verified in-service stressor. Accordingly, service connection for PTSD is granted. 

ORDER

Entitlement to service connection for PTSD is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


